DETAILED ACTION
This is the initial Office action for application SN 16/772,025 having an effective date of 11 June 2020 and a provisional priority date of 12 December 2017.  A preliminary amendment was filed on 11 June 2020 amending the claims.  Claims 1-17, 19-28 and 30-31 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19-28 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,584,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a dispersant prepared by a process comprising functionalizing a copolymer derived from ethylene and propylene which is indistinguishable over the claimed dispersant prepared by a process comprising functionalizing a copolymer derived from ethylene and one or more C3-C10 alpha-olefins.  The patent also claims a lubricating oil composition comprising the dispersant of claim 1 and fuel compositions comprising the dispersant of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claim 1 is drawn to a dispersant prepared by a process comprising functionalizing a copolymer… It is not set forth in the claim how the copolymer is functionalized (with what reactants) to form the dispersant being claimed.  There are various known methods to “functionalize” a copolymer to form a dispersant and the claimed subject matter is indefinite as to what is actually being claimed. 
In dependent claims 2 and 3, it is not clear what “crossover temperature” is intended to signify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Emert et al (US 5,498,809).
Emert et al [“Emert”] disclose polymers derived from ethylene and 1-butene for use in the preparation of lubricant dispersant additives (title).  Emert discloses that such polymers possess a certain combination of chemical and physical properties rendering them suitable as “polymer backbones” for the preparation of lubricating oil additives, particularly dispersants. COL. 1, L10-19. 
Emert discloses that oil soluble copolymers derived from ethylene and 1-butene have a number average molecular weight between about 1,500 and 7,500, wherein at least about 30 % of all polymer chains are terminated with ethylvinylidene groups, and that the ethylene-derived content is not greater than about 50 weight %.  COL.9, L29-40.  Emert discloses that the copolymers ethylvinylidene groups terminate from about 50 to 75%.  COL.11, L44-50.  Emert discloses that the copolymers most preferably have a number average molecular weight (Mn) of from about 2000 to 5000.  COL.12, L5-9.   
Emert discloses that the copolymers of the invention also have an ethylene sequence length (ESL) of from 1 to 2.50.  Emert teaches that ESL is the ratio of the total number ethylene units in the copolymer chains to the total number of discrete ethylene sequences in the copolymer chains as set forth in equation (II) in COL.17, L557-58.   
Emert discloses that the copolymers produced in accordance with the invention can be functionalized meaning that the polymer is chemically modified to have at least one functional 
Emert discloses that dispersants of the invention include succinimides, Mannich condensates, and others.  Emert discloses that the dispersants may be added to lubricating oils, liquid fuels, and may contain various additional additives.  COL.60, L55 to COL.61, L62.  Thus the examiner is of the position that Emert meets the limitations of the claimed dispersant, lubricating oil compositions, and fuel compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
September 16, 2021